Citation Nr: 0311039	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-01 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for hypertension (to 
include non-cardiac chest pain).

2.  Entitlement to service connection for periarticular 
fibrositis (to include joint pain).

3.  Entitlement to service connection for irritable bowel 
syndrome.



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from August 1988 to August 
1992, including in Southwest Asia (in support of Operation 
Desert Shield/Storm).  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO). In March 2001, the 
Board remanded these issues to the RO for additional 
evidentiary development.  The Board subsequently undertook 
additional development (ordering appropriate VA examinations) 
on the issues of entitlement to service connection for 
hypertension (to include non-cardiac chest pain), 
periarticular fibrositis (to include joint pain), and 
irritable bowel syndrome, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  However, as will be explained in detail 
below, appellant failed to report for the VA examinations 
scheduled to be conducted in March 2003 pursuant to this 
additional development.  

Thereafter, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Under 38 C.F.R. § 19.9(a)(2), the Board could consider 
additional evidence without having to either remand the case 
to the agency of original jurisdiction for initial 
consideration or obtain the appellant's waiver.  

Since appellant failed to report for said VA examinations 
scheduled pursuant to this additional development, and 
therefore no additional evidence was received for 
consideration, there are no procedural due process concerns 
in this case as a result of the Federal Circuit's partial 
invalidation of the Board's development regulations.  
Accordingly, the case is now ready for final appellate 
determination on these remaining service connection appellate 
issues.  


FINDINGS OF FACT

1.  Appellant has not specifically responded to the RO's 
repeated requests for material information concerning any 
records of treatment for the claimed disabilities.  The same 
is true with respect to his lack of response to the Board's 
March 2001 remand directives and the Board's additional 
evidentiary development undertaken in early 2003.  The 
appellant failed to report for VA examinations scheduled for 
March 2003 to determine whether the claimed disabilities were 
in fact manifested and, if so, their etiology; and has 
offered no reason for his failure to report.  

2.  It has not been shown, by competent evidence, that 
appellant has hypertension, chronic disability manifested by 
non-cardiac chest pain, periarticular fibrositis, chronic 
disability manifested by joint pain, or irritable bowel 
syndrome.  


CONCLUSION OF LAW

It has not been shown that appellant has hypertension, 
chronic disability manifested by non-cardiac chest pain, 
periarticular fibrositis, chronic disability manifested by 
joint pain, and irritable bowel syndrome that were incurred 
in or aggravated by active service, nor may they be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2002); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding the service connection issues on appeal, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  In pertinent part, for the showing of chronic disease 
in service, there are required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular disease (including 
hypertension) becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the period prior to March 1, 2002, the provisions of 38 
C.F.R. § 3.317 stated, in pertinent part:

(a)(1) VA shall pay compensation...to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and (ii) by 
history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis. (2) For 
purposes of this section, "objective 
indications of chronic disability" 
include both "signs," in the medical 
sense of objective evidence perceptible 
to an examining physician, and other, 
non-medical indicators that are capable 
of independent verification. (3) For 
purposes of this section, disabilities 
that have existed for 6 months or more 
and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a 6-month period will be 
considered chronic.  The 6-month period 
of chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.

*			*			*		*

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:

(5) Joint pain

(10) Gastrointestinal signs or symptoms

(11) Cardiovascular signs or symptoms

Effective March 1, 2002, Congress liberalized the laws 
pertaining to service connection for undiagnosed illnesses.  
Veterans Education and Benefits Expansion Act of 2001,  Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  Subsection (a) of 38 
U.S.C.A. § 1117, as amended, states:

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-
(A) during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(B) to a degree of 10 percent or more 
during the presumptive period prescribed 
under subsection (b).  
(2) For purposes of this subsection, the 
term 'qualifying chronic disability' 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following):  
(A) An undiagnosed illness.  
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms.  
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.

A new subsection (g) of section 1117, as amended, states: 

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following: 

(5) Joint pain

(10) Gastrointestinal signs or symptoms

(11) Cardiovascular signs or symptoms

By final rule, the presumptive period for compensation for 
Persian Gulf veterans has been extended to December 31, 2006.  
See 66 Fed. Reg. 56,614-15 (Nov. 9, 2001) (codified at 
38 C.F.R. § 3.317(a)(1(i)).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"[g]enerally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002) 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002)).  This change in the law is potentially applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5100 et. seq. (West Supp 2002); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991). 

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claims at issue were not final on November 
9, 2000, it appears that Section 3 of the Veterans Claims 
Assistance Act of 2000, dealing with notice and duty to 
assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that no 
additional development is required, for the following 
reasons.  In early 1998 appellant filed a claim alleging that 
he had incurred hypertension (to include non-cardiac chest 
pain), periarticular fibrositis (to include joint pain), and 
irritable bowel syndrome, and that such conditions had been 
treated at an unspecified VA outpatient clinic in November 
1997.  However, lay statements are not competent evidence 
with respect to medical causation, diagnosis, and treatment; 
and appellant is not qualified to offer medical opinion or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Later in April 1998, the RO sent appellant a letter 
informing him of the evidence needed to process his claims.  
Specifically, he was advised that he needed to provide any 
evidence showing that the claimed disabilities had been 
treated since service; that such evidence may include 
statements from physicians who had treated him since service; 
and that such statements should detail dates of 
examination/treatment, findings, and diagnoses.  In June and 
August 1998 letters sent to appellant, the RO again requested 
that he provide any pertinent in-service or post-service 
treatment records.  Apparently in response to the RO's 
letters, a December 1998 private x-ray report was received by 
VA, which merely showed that the right shoulder/elbow and 
dorsal/lumbar spine were radiographically normal.

In an August 1999 rating decision, the RO denied said service 
connection claims, stating that efforts to obtain appellant's 
service medical records had been unsuccessful; that appellant 
had failed to respond to its correspondence requesting 
evidence of pertinent treatment for the claimed disabilities; 
and that the existing evidence did not indicate that the 
claimed disabilities existed or might be related to service.  
See also a November 1999 Statement of the Case, which 
included similar statements and additionally included 
applicable laws and regulations pertaining to general service 
connection principles and for proving service connection.  

In an October 1999 written response, a December 1999 
Substantive Appeal, and October and December 2000 written 
responses, appellant expressed an unspecific, overall 
intention to cooperate with the RO.  However, these written 
responses did not in fact provide any specific information or 
evidence requested by the RO.  

In a subsequent March 2001 remand, the Board stated, in 
pertinent part:

Additionally, despite repeated attempts, 
the appellant has offered no evidence 
that he actually has any of the currently 
claimed disorders.  He is advised that he 
should submit records showing the claimed 
disorders, or provide the RO with such 
guidance that records could be obtained.

In that March 2001 remand, the Board directed the RO to 
obtain appellant's service medical and personnel records; to 
contact appellant and again request his assistance in 
obtaining any pertinent medical records; and appropriate VA 
examinations were to be arranged to determine whether the 
claimed disabilities were manifested and, if so, their 
etiology.  Additionally, the Veterans Claims Assistance Act 
of 2000 and its applicability were discussed in said remand.

It appears that an April 1998 VA outpatient treatment record 
was obtained by the RO in April 2001.  However, that record, 
which dealt with lipid lowering nutrition, was not material 
to said appellate issues.

In May 2001, the RO again sent appellant a letter essentially 
similar to the aforementioned April 1998 letter, again 
informing him of the evidence needed to process said service 
connection claims.  

In July 2002, the RO obtained appellant's available service 
personnel and medical records from the service department.  
Appellant's service records indicated that he was in Saudi 
Arabia for approximately five and a half months from January 
to May 1991; and that his awards included the Southwest Asia 
Medal, Kuwait Liberation Medal, Bronze Service Stars, Army 
Commendation Medal, and Army Good Conduct Medal.  No awards, 
medals or decorations clearly indicative of combat were 
awarded.  His military occupational specialty was 
cannoneer/cannon crewmember.  Appellant's available service 
medical records indicated that on December 1987 service 
entrance examination, a single blood pressure reading was 
recorded (140/70).  A chest x-ray study was unremarkable.  
During service, an October 1991 health risk appraisal 
screening evaluation record reported that appellant had no 
history/family history of high blood pressure; and his blood 
pressure was recorded as 122/72.  Risk factors included 
smoking and cholesterol.  In June 1992, x-rays of the 
cervical spine were negative.  A chest x-ray was interpreted 
as unremarkable, except for "[m]ild congenital ideopath[ic] 
scoliosis of the mid[-]thoracic spine.  Degenerative spur in 
the mid[-]thoracic...."  An electrocardigaphic study was 
normal.  In August 1992, he reported having chest pain over 
the sternum for the past two days, with pain on twisting 
motions.  He denied dizziness, light-headedness, or 
numbness/tingling in the fingers.  Clinical findings were 
unremarkable.  His blood pressure was 122/77.  
Musculoskeletal chest pain was assessed.  

An August 2002 Supplemental Statement of the Case issued to 
appellant referred to the RO's May 2001 letter to appellant 
and appellant's failure to provide the requested additional 
information; stated that review of the service personnel and 
medical records did not show any treatment for the claimed 
disabilities indicative of chronic disability; and stated 
that the evidence was inadequate to show that the claimed 
disabilities were related to service.  

In an October 2002 letter, the RO informed appellant of the 
option to submit additional evidence within a specified time 
limit.  No such additional evidence was received, however.  

In early 2003, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)), the Board undertook additional evidentiary 
development by arranging for appellant to be scheduled by the 
Biloxi, Mississippi, VA Medical Center for appropriate VA 
examinations (cardiovascular, orthopedic, gastrointestinal, 
and Persian Gulf War guidelines examinations) to determine 
whether the claimed disabilities were actually manifested 
and, if so, their etiology.  See also a February 2003 Board 
letter, which informed appellant of this planned additional 
evidentiary development; of the consequences if he failed to 
report for scheduled examination; and of the provisions of 
38 C.F.R. § 3.655, which state, in pertinent part:

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination, 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  

It is significant that the evidentiary record includes the 
Biloxi VA Medical Center's written notice addressed to 
appellant at his last known address, informing him of the VA 
examinations scheduled for early March 2003; and other March 
2003 computer-generated records, which revealed that such 
notice of said VA examinations scheduled for early March 2003 
was mailed to appellant's last known address in February 2003 
and "was never returned to this office.  Veteran was a no 
show for appointment on 3/5/03."  Additionally, said March 
2003 records reported that the Medical Center attempted to 
contact appellant by telephone on March 6th, and left a 
message with the woman who answered the telephone to tell 
appellant to "call us for information on future 
appointments"; that this woman stated she would give 
appellant the message; and that appellant failed to report 
for a VA examination scheduled for March 10th and had "not 
contacted this office to reschedule."

It does not appear that there are any other available, 
material medical records that exist and should be obtained 
prior to deciding this case.  The Board concludes it may 
proceed, as specific notice as to which party could or should 
obtain which evidence has been set out and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In short, at no point in the proceedings has appellant 
specifically responded to the RO's repeated requests for 
material information concerning any pertinent records of 
treatment for the claimed disabilities.  The same is true 
with respect to his lack of response to the Board's March 
2001 remand directives and the Board's additional evidentiary 
development undertaken in early 2003.  The appellant failed 
to report for VA examinations scheduled for March 2003 and 
has offered no reason for the failure to report.  See also 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence").  

Thus, the Board concludes that the appellant was adequately 
informed of the evidence needed to substantiate his claims 
and that the VA has diligently attempted to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims.  However, the appellant has not submitted the 
requested evidence.  Since appellant failed to report for the 
scheduled VA examinations, the claims must adjudicated based 
on the evidence of the record.  See 38 C.F.R. § 3.655.  

The Court, in Brammer at 3 Vet. App. 225, held that 
(referring to the veteran in that case):

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The critical point is that there is no competent evidence 
indicating that appellant currently has hypertension, chronic 
disability manifested by non-cardiac chest pain, 
periarticular fibrositis, chronic disability manifested by 
joint pain, or irritable bowel syndrome related to service.  
As such, there is no entity to service connect.  Thus, given 
the lack of competent clinical evidence showing that 
appellant has hypertension, chronic disability manifested by 
non-cardiac chest pain, periarticular fibrositis, chronic 
disability manifested by joint pain, or irritable bowel 
syndrome related to service, service connection for said 
claimed disabilities is not warranted.  Since the 
preponderance of the evidence is against allowance of these 
appellate issues, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


ORDER

Service connection for hypertension (to include non-cardiac 
chest pain), periarticular fibrositis (to include joint 
pain), and irritable bowel syndrome is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

